CAMERON, Circuit Judge
(dissenting).
“The Congress shall have power * * * To regulate commerce with foreign Nations, and among the *300several States, and with the Indian Tribes.”
By these carefully chosen words of Section 8, Article I of the Constitution, the Sovereign States which formed the Union delegated to the national government all the power it has ever possessed ■over commerce between the States. To make sure that nobody would construe this and other like grants as lodging in "the newly created government any other powers, they made the new Constitution effective only upon the terms expressed in the Tenth Amendment:
“The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people.”
Despite the torturing of language and distortion of the historical state-federal relationship in this field which have been employed in bringing that relationship to its present status, the majority is able to find no authoritative holding which would, under stare decisis, support the conclusion it announces.
In the absence of such a precedent it is our duty to look to the words of the Constitution itself — hardly recognizable under the plethora of writings about them. So looking, it is inconceivable to .me that we should hold that erection of a building under the facts of this case is anything but a local matter, with which the Federal Government has no legitimate concern and over which the Federal Courts have no jurisdiction.
The decision of the majority, in my opinion, sets a new precedent which cannot but augment the existing imbalance of state-federal relationships resulting from construction of these simple words of the Commerce Clause. Being so convinced with respect to an important question of constitutional construction, and feeling that it is regrettable that such a precedent should emanate from a section where, by and large, perspective has not been lost, I respectfully dissent.
Rehearing denied: CAMERON, Circuit Judge, dissenting.